COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DAVID MATTHEW ORTIZ,                                          No. 08-15-00344-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             120th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140D05092)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until July 13, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before July 13, 2016.

       IT IS SO ORDERED this 25th day of May, 2016.



                                             PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.